DETAILED ACTION
First Page of Pre-Grant Publication

    PNG
    media_image1.png
    745
    517
    media_image1.png
    Greyscale

Applicant’s Figure 2 and Descriptive Text


    PNG
    media_image2.png
    331
    441
    media_image2.png
    Greyscale

[0024] FIGS. 2 and 3 show additional features of the air knife 36. The air knife 36 has brackets 60 for attaching it to a frame (not shown) holding the rollers 12 of the RBS 10. The air knife 36 has a supply pipe 62 and a shoe 64, although the air knife may optionally be made in one piece. Either or both of the air supply pipe 62 or the shoe 64 may define an air distribution plenum. The shoe 64 is preferably made of a low friction polymer since it bears against the belt 12. Holes 66 in the supply pipe 62 pass air into holes 70 in the shoe 64. These holes 70 open into a slot 68 which extends across the width of the active filter area of the belt 12. Compressed air is delivered to the supply pipe 62 upstream of water 54. In this way, water 54 becomes entrained in the flow of compressed air travelling through slot 68. Preferably, the water 54 is entrained as droplets in a flow that is more gas than liquid, i.e. the volumetric flow rate of fluids through the slot 68 still being provided primarily by air. For example, a mist may be produced. As shown, the water 54 and compressed air have separate inlets to the supply pipe 62. Alternatively, the water 54 may be injected into the compressed air line leading to the supply pipe 62.



Claim Rejections - 35 USC § 112
Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim One now specifies that the liquid inlet is “sized and shaped” to add droplets of water to the compressed air to create a vapour or atomized liquid.  Applicant, in using this language, is clearly asserting that there is something about the size and shape of the liquid inlet that that patentably distinguishes the claimed invention over the prior art as applied. It is unclear what it is about the size and shape of the liquid inlet that differentiates it from that of the references as applied. Applicant asserts, “Cummins requires that the water be pressurized so that it may be directed via nozzles at the screen to clean the screen. In an example where Cummins uses only one bar, making the water inlet to the shared water/air bar be shaped and sized to add droplets of water (such as to fall within the bounds of amended claim 1) would not result in pressurized water being ejected from the nozzles attached to the bar and directed towards the screen. Accordingly, it is clear that the water inlet to the water/air bar in Cummins is not shaped and sized to add droplets of water to the compressed air.” Considering this assertion, it is clear that process conditions (e.g., “pressurized water”), and not only “size” and “shape” dictate the functioning of Cummins. It is noted that the instant claims are apparatus claims, not process claims. Moreover, it is further noted that claim one does not even mention pressurized water. Accordingly, it remains unclear what is intended by “sized and shaped” and what it is about the size and shape of the liquid inlet that differentiates it from that of the references as applied. 
It is unclear to which “holes” the newly added recitation “air holes,” refers. Additionally, it is unclear how these “air holes” differ from the claimed “compressed gas inlet” and the “liquid inlet” of clause “c.”
Claim One as appearing in the Claim-Set of September 29, 2021:

    PNG
    media_image3.png
    394
    786
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    418
    863
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 112
Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation “and upstream of the air holes” is not seen to enjoy clear positive antecedent basis in the originally filed disclosure.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the configuration where the liquid inlet is “in fluid communication with the air distribution plenum downstream of the compressed gas inlet and upstream of the air holes”, as recited in the alternative in claim one, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of AAPA (Applicant’s Admitted Prior Art) and CUMMINS (US 2006/0180533 A1).
AAPA, among other things, teaches the well-known use of the Salsnes Filter, “most” commonly, a 350-micron belt that employs an air knife and delivers sludge to a sludge hopper, in the “Background” section of the Specification (See paragraphs [0002]-[0008]; especially [0006] & [0007]), and in the Remarks of Record.
Claim 1 differs from AAPA by specifying:
c) a liquid inlet sized and shaped to add droplets of water to the compressed air to create a vapour or an atomized liquid, wherein the liquid inlet is in fluid communication with the compressed gas supply line or in fluid communication with the air distribution plenum downstream of the compressed gas inlet and upstream of the air holes, and the liquid inlet is connected to a source of liquid water.

CUMMINS, in a similar rotating filtration device discloses:
By incorporating the use of compressed air as well as water, the drum filter can clean continually or spasmodically whichever is required. The water and air bars can be set side-by-side for individual use or incorporated into one. Other gases may be used for cleaning provided they are non-toxic or polluting.

[0010] Preferably cleaning means are provided externally of the drum filter for cleaning the filter screen or mesh material. The cleaning means may comprise means above the drum filter for spraying water against the screen or mesh material. The means for spraying water may comprises an elongated feed tube extending longitudinally of the drum filter, the feed tube having one or more water spray outlets. The cleaning means may additionally or alternatively comprises means for applying pressurized air against the screen or mesh material. The means for applying pressurized air may comprises an elongated air tube extending longitudinally of the drum filter, the air tube having one or more pressurized air outlets.. 

In view of the CUMMINS reference, it would have obvious to one skilled in the art to modify the state-of-the-art systems as described by AAPA to supply compressed air and water fluidically together (“incorporated into one” or “additionally”) in order to effectuate cleaning of the filter.
Response to Arguments
Applicant’s Remarks submitted on September 29, 2021 have been carefully considered, but not found persuasive.
It has been argued:
Amended claim 1 defines an air distribution plenum for supplying compressed air to the slot of the air knife and further that the air distribution plenum is connected to a compressed gas supply line. Part c) of amended claim 1 defines a liquid inlet shaped and sized for adding droplets of water to the compressed air in fluid communication with either the air distribution plenum or the compressed gas supply line. Accordingly, the claimed apparatus provides for water droplets that are added to the compressed air that is fed to the air knife. 
In the Advisory Action, the Examiner notes that, "Clearly, if the water and air bars are not "set side-by-side for individual use," then their incorporation into one is for combined, collective, simultaneous or other individual use". The Applicant respectfully disagrees with this conclusion. Cummins refers to the "bars" being for individual use, meaning one is for water only and one is for air only. When only one bar is used, the same bar is used for water and also for air, but this does not in any way require or suggest that the pressurized water and air are used in combination, collectively or simultaneously. Rather, Cummins only suggests that a single bar can be used as a pathway for each of the pressurized fluids when that fluid is used. 
In addition, Cummins requires that the water be pressurized so that it may be directed via nozzles at the screen to clean the screen. In an example where Cummins uses only one bar, making the water inlet to the shared water/air bar be shaped and sized to add droplets of water (such as to fall within the bounds of amended claim 1) would not result in pressurized water being ejected from the nozzles attached to the bar and directed towards the screen. Accordingly, it is clear that the water inlet to the water/air bar in Cummins is not shaped and sized to add droplets of water to the compressed air. If it was, the apparatus in Cummins would not function as taught in the reference and such a modification would render Cummins unsatisfactory for its intended purpose. 
The Applicant submits that Cummins does not teach or suggest an apparatus that includes an inlet shaped and sized to add droplets of water to the compressed air, and that no prima facie case for obviousness has been established. Withdrawal of the objection is respectfully requested.

These arguments have been carefully considered. CUMMINS, clearly teaches “additionally,” (as in “pressurized air” in addition to water) as underlined above. Applicant merely speculates as to the operation of the applied CUMMINS reference, without pointing out any portion of CUMMINS which remotely supports Applicant’s assertions. 
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).   Applicants are reminded of the proper vehicle for submitting evidence:
37 CFR § 1.132  Affidavits or declarations traversing  rejections or objections.
When any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section.

Conclusory assertions of counsel cannot take the place of evidence in the record.






Response to Arguments
Applicant’s arguments submitted on February 4, 2022 have been carefully considered, but not found persuasive. 
Applicant has argued:
Claim Rejections - 35 USC § 112 Claims 1 and 3-6 are rejected under 35 USC 112(b) as being indefinite on the basis that it is unclear what is intended by "sized and shaped" and what it is about the size and shape of the liquid inlet that differentiates it from that of the references as applied. 
The Examiner asserts that "it is clear that process conditions (e.g. 'pressurized water'), and not only 'size' and 'shape' dictate the functioning of Cummins" and further that "claim one does not even mention pressurized water". The Applicant respectfully notes that these assertions are not relevant to a determination of the clarity of the language of the claim. Whether or not pressurized water is used in Cummins does not factor in to whether the presently pending claim language is clear. 
The Applicant notes that the full reading of the claim shows that the liquid inlet is sized and shaped "to add droplets of water" to the compressed air. The skilled person could determine, on inspection, whether an inlet was sized and shaped to add "droplets of water" to compressed air without relying on process conditions to make that determination. 
The Applicant submits that the claims are clear and withdrawal of the rejection is respectfully requested.

These arguments are not persuasive. Moreover, they fail to clarify in any way, “what it is about the size and shape of the liquid inlet that differentiates it from that of the references as applied.” 
Applicant implausibly maintains that process conditions are irrelevant to the analysis with respect to the clarity of the claim language. One skilled in the art would readily appreciate that process conditions such as the pressure of the fluids involved would dictate the nature of the flow through the various structures.
 Finally, Applicant articulates a new “determine on inspection” standard for claim clarity. Unfortunately, such a standard, among other things, fails to put potential infringers on notice as to what constitutes infringement.



With respect to the art rejection, it has been asserted: 
Cummins does not teach an inlet for adding droplets of water to an air distribution plenum where the inlet for supplying the droplets of water is positioned downstream of a compressed gas inlet and upstream of air holes for supplying compressed air to the slot of the air knife, as required by amended claim 1.

While language along these lines is recited in claim 1, it is not required. The language in question is recited in the alternative as indicated by the use of the word, “or.” Arguments not commensurate with the scope of the claims are not persuasive.

    PNG
    media_image5.png
    420
    857
    media_image5.png
    Greyscale

	Applicant’s speculative argument (i.e., “would need to be sufficiently large”) is not understood, nor buttressed by any evidence whatsoever. Mere, speculative attorney arguments are insufficient to overcome the rejection. Also, see MPEP 2115.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Robert James Popovics whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776